NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet this opinion is binding only on the
        parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1657-14T2

CATHY MITCHELL,

        Plaintiff-Appellant,

v.

GERALD SKEY, S. BHATTACHARYA,
SKEY BHATTACHARYA LAW FIRM,1

     Defendants-Respondents.
———————————————————————————————

              Argued telephonically         January     17,   2017    –
              Decided May 12, 2017

              Before Judges Lihotz, Hoffman and O'Connor.

              On appeal from Superior Court of New Jersey,
              Law Division, Mercer County, Docket No. L-
              0486-12.

              Cathy Mitchell, appellant, argued the cause
              pro se.

              Patrick J. McCormick argued the cause for
              respondents (Hardin, Kundla, McKeon & Poletto,
              P.A., attorneys; Mr. McCormick, on the brief).

PER CURIAM

1    W.S. Gerald Skey improperly plead as "Gerald Skey", Supti
Bhattacharya improperly plead as "S. Bhattacharya" and Skey &
Bhattacharya, LLC, improperly plead as "Skey Bhattacharya Law
Firm".
      Plaintiff Cathy Mitchell appeals from the December 1, 2014

Law Division order, which granted the summary judgment dismissal

of her legal malpractice action against defendants W.S. Gerald

Skey, and the law firm of Skey & Bhattacharya, LLC (collectively

defendants). Plaintiff's complaint alleged defendants negligently

represented her in the divorce proceedings she initiated against

her   husband,     Richard   Miller.        The   Law    Division   dismissed

plaintiff's complaint because she failed to provide a report from

an expert who would testify as to the applicable standard of care,

and   explain    how   defendants   deviated      from   that   standard   with

resulting harm to plaintiff.          Following our review of the record

and the parties' briefs, we affirm.

                                       I.

      We begin with a brief summary of the underlying divorce

litigation      between   plaintiff     and   her    now   former    husband. 2

Plaintiff and Miller are both practicing attorneys.              They married

in October 1993, and had two children, born in 1995 and 1999;

Miller also had two emancipated children from a prior marriage.

The parties maintained an affluent lifestyle, including luxury




2   Our opinion entered on plaintiff's appeal from her divorce
proceedings contains a more detailed account of the divorce
litigation. See Mitchell v. Miller, No. A-3756-12 (App. Div. June
11, 2015).
                           2                              A-1657-14T2
vehicles, international family vacations, frequent Broadway shows,

and country club memberships.

     The   parties    worked   together      for   the   majority     of   their

marriage, moving together into various positions, including in-

house counsel with a sporting goods manufacturer, various law

firms throughout New Jersey and New York, and their own law firm.

Financial documents showed they earned roughly equal salaries

throughout the marriage. In 2009, plaintiff received earned income

of $136,044 while defendant received earned income of $149,937.

     Plaintiff filed for divorce in September 2009.                  Originally

scheduled for August 9, 2010, the trial was adjourned several

times for various reasons, including plaintiff changing attorneys

three times before trial due to alleged misconduct and conflicts.

Trial finally commenced in February 2011 before a Family Part

judge, with Skey serving as plaintiff's trial counsel.               During the

first   week   of   trial,   the   parties    entered    into   an   agreement

resolving custody and parenting time issues.3

     Trial lasted thirteen days.        After the tenth day, plaintiff

sought an adjournment in order to change attorneys again, asserting



3   In a certification, Skey said his representation of plaintiff
began in November 2010, after plaintiff's third attorney filed a
motion to withdraw.   Skey said he focused his discovery on the
issue of custody.      He claimed that by the time he began
representing plaintiff, all financial discovery had been
completed.
                            3                             A-1657-14T2
a   conflict     with   Skey    because   of     his    conduct,    which      she

characterized as misconduct and cognitive problems.                     The trial

judge   denied    plaintiff's     application,    and     noted   she    had   not

witnessed Skey exhibit any cognitive difficulties or misconduct.

The judge concluded that substitution of counsel at that late

stage would cause undue delay and unfair prejudice to Miller.

     The judge nevertheless offered plaintiff three options: to

continue with Skey as trial counsel; to represent herself, as an

attorney admitted to practice in New Jersey; or to obtain a new

attorney post-trial to prepare a written summation on her behalf.

When plaintiff refused to choose one of these options, the judge

ordered Skey to continue as trial counsel for plaintiff.

     At the conclusion of trial testimony, counsel gave their oral

summations on April 13, 2011.         Nearly two years later, on March

8, 2013, the trial judge issued a Final Judgment of Divorce (FJOD),

accompanied by a seventy-one-page written opinion.                 In pertinent

part, the judge distributed the marital assets equally, and denied

plaintiff's      requests   for    alimony,    child     support,       and    fee-

shifting.4     The judge found plaintiff's testimony suspect, noting

she often evaded questions by answering "I don't know[,]" or "I

can't remember[,]" sometimes even before the attorney had finished



4   Defendant appealed, and we affirmed.               Mitchell, supra, (slip
op. at 1).
                            4                                             A-1657-14T2
asking the question.       The judge further stated she had not "seen

one instance of behavior during trial or numerous conferences in

chambers and via telephonic conferences" that caused her concern

regarding Skey's ability to represent plaintiff.             Rather, she

believed that plaintiff raised the issue because it was "clear

that plaintiff simply did not like how the trial was going."

     In February 2012, over a year before the Family Part judge

issued   her   decision,   plaintiff   filed   this   malpractice   action

against defendants.5       Plaintiff alleged Skey failed to depose

Miller until a week before the start of the divorce trial; failed

to obtain Miller's bank records until the middle of trial; failed

to obtain Miller's billing records because Skey waited until the

middle of trial to subpoena them, only to have the subpoena quashed

by the court; and failed to properly prepare materials, witnesses,

and other evidence to allow for the possibility of settlement

under "favorable terms."

     In April 2012, plaintiff filed an affidavit of merit (AOM).

Following a May 2012 hearing, the court deemed the AOM insufficient

and gave plaintiff sixty days to file a new one.               Plaintiff

thereafter filed a second AOM.

     On August 8, 2012, defendants filed a motion to dismiss



5    Plaintiff's complaint also named Skey's law partner, Supti
Bhattacharya, as a defendant.
                            5                            A-1657-14T2
plaintiff's complaint with prejudice, challenging the sufficiency

of the replacement AOM.     On September 28, 2012, the court granted

the motion as to Bhattacharya only — because the replacement AOM

did not address her — but denied the motion as to Skey and his law

firm.

     In January 2013, the remaining defendants filed a motion to

dismiss   plaintiff's   complaint   without    prejudice   based   on   her

failure to provide discovery.       The same month, plaintiff filed a

motion to compel certain depositions.         In April 2013, defendants

filed a motion to set a deadline for furnishing expert reports.

In mid-May 2013, plaintiff filed a motion for summary judgment as

to liability only.      On June 14, 2013, defendants filed a motion

for summary judgment based on plaintiff's failure to serve a report

from a legal malpractice expert.          Unexplainably, these motions

went undecided, and the case lay dormant until June 12, 2014, when

defendants   renewed    their   summary    judgment   motion   based      on

plaintiff's failure to provide an expert report.

     On June 27, 2014, plaintiff filed a motion for a stay, or in

the alternative, for an extension of the discovery period to permit

her to serve an expert report.        On October 20, 2014, plaintiff

filed a motion to extend discovery and for an additional sixty

days to file her expert report.

     On October 28, 2014, the court denied both summary judgment

                                6                                  A-1657-14T2
motions as well as plaintiff's motion for a stay.             The court also

denied plaintiff's motion to compel depositions and defendants'

motion   to   dismiss   the   complaint   without    prejudice,    and    gave

plaintiff until December 1, 2014, to serve her expert report.              The

court entered corresponding orders the same date, including an

order directing that any depositions sought by plaintiff not occur

until she served answers to interrogatories, responded to certain

document requests, and submitted to a deposition; an order denying

defendants' motion to dismiss the complaint without prejudice; an

order    denying   plaintiff's    motion    for     summary    judgment    on

liability; an order denying plaintiff's motion for a stay pending

the decision by the Appellate Division in the divorce action; and

an order denying plaintiff's motion for a protective order and to

quash defendants' subpoena of the divorce case file held by a non-

party company, New Jersey Legal.

       On December 1, 2014, after plaintiff failed to serve her

expert's report, the motion court issued an oral decision granting

defendants' motion for summary judgment.             The court entered a

corresponding order and dismissed plaintiff's complaint the same

day.    This appeal followed.6




6  In addition to the December 1, 2014 dismissal order, plaintiff
also appeals from the October 28, 2014 orders denying plaintiff's
motions.
                            7                             A-1657-14T2
                                        II.

     Review of a ruling on summary judgment is de novo, and we

apply the same legal standard as the trial court.                     Nicholas v.

Mynster,    213 N.J. 463,   477-78   (2013).          Summary   judgment    is

appropriate       where    "the    pleadings,       depositions,      answers     to

interrogatories      and    admissions        on    file,    together   with     the

affidavits, if any, show that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to

a judgment or order as a matter of law."               R. 4:46-2(c).

     When determining whether there is a genuine issue of material

fact, we must consider "whether the competent evidential materials

presented, when viewed in the light most favorable to the non-

moving party, are sufficient to permit a rational factfinder to

resolve the alleged disputed issue in favor of the non-moving

party."    Brill v. Guardian Life Ins. Co of Am., 142 N.J. 520, 540

(1995).     We    afford    no    deference    to    the    trial   court's    legal

conclusions.      Nicholas, supra, 213 N.J. at 478.

     Plaintiff contends no expert was required in this case because

Skey's negligence was obvious and a matter of common knowledge,

such that a juror of average intelligence could understand.                       We

disagree.    Plaintiff's malpractice claim was sufficiently complex

to require expert testimony regarding the accepted standard of

care and how Skey allegedly failed to meet that standard.

                                    8                                     A-1657-14T2
     Plaintiff told the court at the October 2014 hearing that her

"expert report would be about everything."   By "everything," she

apparently was referring to the alleged conflict of interest that

arose when Skey agreed to continue to represent her after she had

notified him of her intention to file a malpractice action against

him because he allegedly failed to timely obtain Miller's billing

and bank records.    Plaintiff also argues that Skey committed

malpractice by not sending information to a forensic accountant

she had retained.

     In denying plaintiff's motion for summary judgment at the

October 28, 2014 hearing, the motion court stated:

          There are cases that are so obvious. They're
          few   and    far   between,    especially   in
          professional malpractice . . . . You know,
          an attorney takes money to file a complaint
          and just never files the complaint or blows
          the statute of limitations . . . but that's
          not this case. . . .      This case has more
          nuances to it. . . . It's not even whether
          or not, or why subpoenas weren't sent earlier,
          or things that weren't requested, whether an
          adversary promised something and didn't live
          up to that promise, . . . so I don't think
          it's . . . such a clear cut case of . . .
          alleged attorney malpractice, that it would
          fall into the rule that does require expert
          testimony.

               Also, there does need to be the issue of
          causation . . . .       You have to have a
          connection between the causation [sic].

               Now I'm not saying you can't prove that,
          but you would need expert testimony in this
          type    of    a    case   to    prove    that
                            9                              A-1657-14T2
               . . . . So, again, you don't have an expert
               on proximate causation.    You don't have an
               expert on whether or not . . . this was
               malpractice for Mr. Skey if he decided not to
               use a certain expert . . . or not to question
               your ex-husband in a certain manner.     That
               would all require an expert.

         Generally, the admission or exclusion of expert testimony is

committed to the sound discretion of the trial court.                         Townsend

v. Pierre, 221 N.J. 36, 52 (2015). In reviewing a summary judgment

determination based on an evidentiary issue, like the trial court,

we must first identify the evidentiary issue and then make the

summary judgment determination.               Id. at 53.

         The   usual     principles      of     negligence     apply    to    a     legal

malpractice action.          Conklin v. Hannoch Weisman, 145 N.J. 395, 416

(1996).        Thus, a plaintiff must establish by competent proof an

attorney-client relationship creating a duty of care upon the

attorney, breach of that duty, and proximate causation.                             Ibid.

Generally,        a    lawyer   is    required    to    exercise   the       degree      of

reasonable       knowledge      and   experience       that   lawyers    of   ordinary

ability and skill possess and exercise. Brach, Eichler, Rosenberg,

Silver, Bernstein, Hammer & Gladstone, P.C. v. Ezekwo, 345 N.J.

Super. 1, 12 (App. Div. 2001).                That obligation encompasses "the

taking of any steps reasonably necessary in the proper handling"

of   a    case,       including   the    duty    of    investigating     the       facts,

formulating a litigation strategy and filing within a reasonable

                                        10                                        A-1657-14T2
time anything necessary to effectuate recovery.     Kranz v. Tiger,

390 N.J. Super. 135, 147 (App. Div.) (quoting Passanante v.

Yormark, 138 N.J. Super. 233, 239 (App. Div. 1975), certif. denied,

70 N.J. 144 (1976)), certif. denied, 192 N.J. 294 (2007).

     The AOM Statute (AMS), N.J.S.A. 2A:53A-26 to -29, requires a

plaintiff in a legal malpractice action to file an affidavit of

merit. However, an AOM is not required in a case where the "common

knowledge" doctrine applies and obviates the need for expert

testimony to establish a deviation from the standard of care.

Hubbard v. Reed, 168 N.J. 387, 390 (2001); Bender v. Walgreen E.

Co., 399 N.J. Super. 584, 590 (App. Div. 2008).       The doctrine

applies where jurors' common knowledge as lay persons is sufficient

to enable them, using ordinary understanding and experience, to

determine a defendant's negligence without the benefit of an

expert's specialized knowledge.     Bender, supra, 399 N.J. Super.

at 590.    Such a situation is where the carelessness of the

defendant is readily apparent to anyone of average intelligence

and ordinary experience.   Ibid.

     One of the requirements for the admission of expert testimony

is that the intended testimony must concern a subject matter beyond

the ken of the average juror.      State v. Kelly, 97 N.J. 178, 208

(1984).   Generally, expert testimony is required in cases of

professional malpractice where the matter to be addressed is so

                            11                              A-1657-14T2
esoteric that the average juror cannot form a valid judgment as

to whether the conduct of the professional was reasonable. Sommers

v. McKinney, 287 N.J. Super. 1, 10 (App. Div. 1996).              However,

depending on the facts of a given case, a layperson's common

knowledge may be sufficient to permit a finding that the duty of

care had been breached.        Ibid.

       Generally, because the duties a lawyer owes his or her client

are not known by the average juror, expert testimony is required

to set forth that duty and explain the breach.                 Buchanan v.

Leonard, 428 N.J. Super. 277, 288 (App. Div.), certif. denied, 213
N.J. 534 (2013).      However, in "rare cases," expert testimony is

not required in a legal malpractice action where the duty of care

to the client is so basic that it may be determined by the court

as a matter of law.     Ibid.     In addition, expert testimony may not

be required to establish proximate cause in a legal malpractice

case    where   the   causal    relationship   between   the    attorney's

malpractice and the client's loss is so obvious that the trier of

fact can resolve the issue as a matter of common knowledge.

Sommers, supra, 287 N.J. Super. at 11.

       "A common thread runs through these cases, namely none of

them required the trier of fact to evaluate an attorney's legal

judgment concerning a complex legal issue." Brach, Eichler, supra,

345 N.J. Super. at 13.     New Jersey courts have dispensed with the

                                 12                                A-1657-14T2
expert   testimony       requirement        where   attorneys   have       failed    to

fulfill the most basic of responsibilities, such as failing to

submit   a   legal      argument,     not    properly   recording      a    bond    and

mortgage, and letting the statute of limitations run.                      Id. at 12-

13.

      In Buchanan, supra, 428 N.J. Super. at 280-82, the plaintiff

had been sued for legal malpractice and sought coverage from his

insurer.     The insurer denied coverage after the attorney assigned

to defend the plaintiff in the malpractice matter informed the

insurer the plaintiff committed bankruptcy fraud.                      Id. at 283.

The insurer brought a declaratory judgment action, and the court

determined that the plaintiff was, in fact, entitled to coverage.

Ibid.

      The plaintiff then filed a malpractice action against the

attorney and firm that had represented him in the underlying

malpractice action.           Ibid.   In granting the defendants' motion for

summary judgment, the trial court determined that the plaintiff

was required to provide an expert report, and had not done so.

Id. at 284.        On appeal, the defendants argued that the defendant

attorney     had    merely      provided     the    insurer   with   his     "candid

assessment"        of   the    plaintiff's     potential      liability      in     the

underlying lawsuit.           Id. at 289.      The plaintiff argued that the

attorney violated his duty to provide him with undivided loyalty.

                                      13                                      A-1657-14T2
Ibid.     Faced with these arguments, we held that without the

assistance of expert evidence, a jury would not have been able to

determine the duty of care that applied.           Ibid.

     In Brizak v. Needle, 239 N.J. Super. 415, 417-18 (App. Div.),

certif. denied, 122 N.J. 164 (1990), the plaintiff alleged that

her attorney had committed malpractice because he failed to file

a medical malpractice action prior to the expiration of the statute

of limitations.       The attorney maintained that he did not believe

there was a limitations problem because he thought that the claim

would not accrue until the plaintiff found a doctor who believed

her treatment had been malpractice.          Id. at 425.

     We held that the plaintiff was not required to produce an

expert in support of her claim because there was no need for an

expert to "refute defendant's obviously incorrect belief that the

limitations period did not begin to run until an expert medical

opinion was obtained."         Id. at 429.     Moreover, the evidence in

support    of   the    claim      "was    within   the   grasp   of    common

understanding."        Id.   at    431.     This   evidence   included     the

defendant's failure to obtain the medical opinion of someone with

the appropriate expertise who would be willing to testify, and his

failure to obtain x-rays and office records. Id. at 432. However,

the court added:

                We do        not want to leave the wrong
           impression.        Although expert opinion is not
                                  14                                  A-1657-14T2
             necessary to establish the negligence of a[n]
             . . . attorney who fails to conduct any
             investigation of his client's claim, where the
             attorney has undertaken some investigation, a
             jury will rarely be able to evaluate its
             adequacy without the aid of expert legal
             opinion. We are convinced that this is one
             of those rare cases. We nevertheless caution
             that a plaintiff's attorney who litigates a
             legal malpractice claim without the opinion
             testimony of a legal expert unnecessarily
             exposes his client to a serious risk of
             dismissal.

             [Ibid.]

       In Aldrich v. Hawrylo, 281 N.J. Super. 201, 204 (App. Div.

1995), appeal dismissed, 146 N.J. 493 (1996), the plaintiffs

claimed that their attorneys committed malpractice by advising

against disclosing to a purchaser the existence of a setback

restriction, imposed as a condition of a variance grant, because

the restriction was invalid.               We reversed the trial court's

determination that expert testimony was not needed.                Id. at 213-

15.     We held that because the attorneys conducted an extensive

investigation into the question prior to rendering their opinion,

a     jury   could   not   properly   evaluate       the    adequacy   of   the

investigation or the opinion without the aid of expert legal

testimony.     Id. at 214.

       In Brach, Eichler, supra, 345 N.J. Super. at 11, 14, the

defendant     physician    sought     to     raise   a     legal   malpractice

counterclaim in an action brought against him to recover unpaid

                                15                                     A-1657-14T2
legal fees.    She alleged her former attorneys failed to file, or

delayed filing, certain lawsuits.         Id. at 11.      The trial court

denied her request because she failed to supply an expert report.

Id. at 11-15.       We affirmed because the issues raised by the

counterclaim    were     matters     of   "analysis,   opinion,        [and]

interpretation."      Id. at 15.

       In Sommers, supra, 287 N.J. Super. at 5, a tax assessor

brought an action to affirm her tenured status and to receive back

pay.     The case settled during trial, with the plaintiff tax

assessor receiving back pay but surrendering her tenure claim.

Ibid.   The plaintiff then brought a malpractice action against her

trial attorney alleging inadequate case preparation, failure to

communicate    more    favorable    settlement   offers    to   her,    and

misrepresentation of the strength of the municipality's proofs on

the tenure issue.     Id. at 7.    As a result of this malpractice, the

plaintiff claimed she accepted an inadequate settlement.           Id. at

8.

       The trial court granted summary judgment to the defendant

attorney because the plaintiff failed to produce an expert to

establish the standard of care and breach of that standard.              Id.

at 9.   We reversed the entry of summary judgment, stating:

                Stripped to its essentials, plaintiff
           asserts that she accepted a settlement offer
           far inferior to one previously tendered
           because her attorney inadequately prepared the
                             16                                   A-1657-14T2
          case, failed to submit a legal argument to
          support her tenure claim and misrepresented
          the state of the case to her. These issues
          do not require a jury to speculate whether
          [the attorney] selected the appropriate
          authorities to advance plaintiff's legal
          position or to evaluate [the attorney's]
          judgment in recommending a settlement offer
          to her. Rather plaintiff asserts that no work
          was done to advance her case and that [the
          attorney] knew the shortcomings of the
          Borough's case but misrepresented the strength
          of its defense to her back pay claim to induce
          her to settle the case and collect his fee.

                . . . .

               We conclude that [the plaintiff] was not
          required to have an expert opine that [the
          attorney] should have briefed an issue and
          that the failure to do so was a breach of that
          duty to plaintiff. Similarly, [the plaintiff]
          was not obliged to have an expert opine that
          [the attorney] was required to report the
          settlement    discussion     accurately    and
          recommend a disposition of the case based upon
          an   accurate   rendition  of   each   party's
          positions. Furthermore, [the plaintiff] was
          not required to produce an expert to opine
          that, if she had been told that the town had
          no defense to her back pay claim, she would
          have changed her settlement position.

          [Id. at 11-12 (footnote omitted).]

     The appeal under review is not one where an attorney did no

work and made misrepresentations to plaintiff, as in Sommers, nor

where an attorney failed to file an action in time because of an

"obviously incorrect belief" regarding the statute of limitations,

as in Brizak.   Rather, Skey's alleged failure to obtain billing

and banking records in a timely manner, is more akin to the
                         17                          A-1657-14T2
question of the adequacy of an investigation, as in Aldrich, and

the alleged conflict of interest is similar to the divided loyalty

charge in Buchanan.

     Therefore, we conclude plaintiff's malpractice allegation was

not so "readily apparent" and the alleged breach of the duty of

care not so "basic" as to warrant holding that the trial court

erred in determining this was not one of those "rare cases" where

an expert was not required.              In addition, to the extent Skey

continued to represent plaintiff after she advised she intended

to file a malpractice action against him constituted a basis for

her claim, such allegation raises a relatively "complex legal

issue," not amenable to determination without the assistance of

expert testimony.

     Our conclusion that plaintiff was required to provide expert

testimony   to   prove    her   legal     malpractice    case     renders    moot

plaintiff's    appeal    of   the    denial   of   her   motion    for   summary

judgment.     Plaintiff's remaining appellate arguments, including

her challenge to the other orders entered on October 28, 2014,

lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

     Affirmed.




                                    18                                   A-1657-14T2